DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoi (Fig. 1).
Regarding claim 1, Tanoi (Fig. 1) discloses an amplifier circuit comprising a cascode stage (NN10, NN11) comprising a common gate cascode transistor (NN11) and a common source transistor (NN10) arranged in series between a first voltage rail (VDD) and a second voltage rail (GND), an RF input (IN) coupled to the gate (gate of transistor NN10) of the common source transistor (NN10), an RF output (OUT) coupled to the drain (drain of transistor NN11) of the common gate cascode transistor (NN11), a common gate bias circuit (Ra2, NSW2) coupled to a gate (gate of transistor NN11) of the common gate cascode transistor (NN11) and comprising a common gate power down circuit (NSW2) arranged between the gate (gate of transistor NN11) of the common gate cascode transistor (NN11) and the second voltage rail (GND), a common source bias circuit (NSW1, Ra1) coupled to the gate (gate of transistor NN10) of the common source transistor (NN10) comprising a common source power down circuit (NSW1) arranged between the gate (gate of transistor NN10) of the common source transistor (NN10) and the second voltage rail (GND), and wherein the power down mode of operation, the common source power down circuit (NSW1) is configured to couple the gate (gate of transistor NN10) of 
	Regarding claims 2 and 16, wherein the power down mode, the gate source junction of the common gate cascode transistor (NN11) is not reverse biased.
	Regarding claims 3 and 17, wherein the first voltage rail (VDD) is a voltage supply rail, and the second voltage rail (GND) is a ground rail.
	Regarding claims 4 and 18, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific impedance value for the high ohmic path, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 12, wherein the power down mode of operation, the common source power down circuit (NSW1) is configured to couple the gate (gate of transistor NN10) of the common source transistor (NN10) to the second voltage rail (GND) via a low ohmic path (Ra1). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have 
Regarding claim 13, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific impedance value for the low ohmic path, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claims 14 and 15, the limitations recited in the claims are intended use of the invention.
Allowable Subject Matter
Claims 5-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2653